Citation Nr: 0119169	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-33 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for post traumatic stress disorder, 
effective September 26, 1994.

2.  Entitlement to an earlier effective date for the grant of 
an increased rating for service-connected post traumatic 
stress disorder from 50 to 100 percent, effective February 
11, 1998.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to May 
1970

This appeal arises from a December 1996, Department of 
Veterans Affairs Regional Office (VARO), Portland, Oregon 
rating decision, which granted the appellant entitlement to 
service connection for post traumatic stress disorder, 
effective September 26, 1994, and from an October 1998 rating 
decision which granted the appellant an increased rating for 
his service-connected post traumatic stress disorder from 50 
to 100 percent disabling, effective February 11, 1998.


FINDINGS OF FACT

1.  On September 26, 1994, VARO first received correspondence 
in which the appellant requested service connection for post 
traumatic stress disorder; this is the date that was 
subsequently assigned as the effective date for a grant of 
service connection and award of compensation.

2.  VARO was not in possession of any communication/evidence 
between the appellant's separation from service and September 
26, 1994 that can reasonably be construed as a formal or 
informal claim of entitlement to VA compensation benefits for 
post traumatic stress disorder.





CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
September 26, 1994 for service connection for post traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an earlier effective date for the grant of 
service connection for post traumatic stress disorder, 
effective September 26, 1994.

As a preliminary matter, by virtue of the Statement of the 
Case and Supplemental Statement of the Case issued during the 
pendency of the appeal, the appellant has been given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate his claim for an earlier effective 
date for service connection for post traumatic stress 
disorder.  VARO has made reasonable efforts to obtain 
relevant records adequately identified by the appellant and, 
in fact, it appears that all evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder.  A hearing before the 
undersigned was also conducted in May 2001.  In these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim for an earlier effective for service 
connection.  Therefore, a remand for development under the 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (to 
be codified at 38 U.S.C. § 5103A) is not necessary.

Service medical records reveal that the appellant complained 
of fatigue associated with a pulmonary disorder, diagnosed as 
bronchitis; abdominal pain described as gastroenteritis with 
a psychosomatic overlay following his report of a past 
history of vague abdominal complaints, depression and chronic 
anxiety syndrome; and stomach problems associated with 
nervousness and some symptoms of depression.  However, the 
appellant's psychiatric evaluation at the time of his 
military separation examination in May 1970 was described as 
normal.

At his November 1979 hearing on appeal for service-connection 
for a lung disorder, the appellant testified that he had 
extreme fatigue and a cough, and that nodules on his lung had 
shown up on a chest x-ray for employment purposes.  He 
indicated that cough and fatigue would occur every six months 
to a year and lasted for about a week.  His contention was 
that he "picked something up" in service, and first sought 
medical attention in 1973.

The appellant's claim for service-connection for post 
traumatic stress disorder was received on September 26, 1994.

A VA post traumatic stress disorder examination was conducted 
in April 1995.  The appellant reported a history of a 
"violent period" for about five years after service.  He 
claimed that during this time he rode with Hell's Angels and 
was drinking a lot and smoking marijuana.  He indicated that 
he had three jobs in two years, but that he quit because he 
would become angry with his bosses.  He reported that he then 
obtained a two-year degree in law enforcement and worked at 
the sheriff's office, but was told he was too aggressive so 
he became angry and left after eight months.  He then 
obtained a two-year degree in chemistry and had many jobs 
over the years.  In 1984, he claimed that he opened his own 
business, which he liked because he only had to work about an 
hour a day since he had a co-worker that basically ran the 
business.  He claimed that he did not remember most of his 
combat experience in Vietnam.  He reported poor 
concentration, sleeplessness, increased startle response, and 
social isolation.  He denied irritability, and indicated that 
he had social interactions and many interests such as hunting 
and mountain rescue.  On mental status examination, the 
appellant was pleasant and cooperative.  He was a poor 
historian, in that the tended to talk about subjects that 
were not related to questions asked, and often did not give 
appropriate answers.  He had a broad range of affect.   His 
thought process was circumstantial.  His thought content was 
negative for psychotic symptoms.  His speech was of normal 
rate and rhythm.  He was fully alert and oriented.  Grossly, 
there were no cognitive deficits.  The diagnosis was of post 
traumatic stress disorder, mild to moderate impairment.  
Global assessment of functioning (GAF) score was 55 to 60.   

A VA social and industrial survey was also conducted in April 
1995.  The appellant reported that he had taken Paxil and 
Trazodone for the last eight weeks, and had attended 
counseling sessions.  The assessment was that the appellant 
presented for the interview casually attired and neatly 
groomed.  He had a normal affect, made eye contact, and had 
appropriate behavior.  He was very evasive and/or vague with 
responses regarding service.  He reported a fragmented 
employment history and social dysfunction, which he 
attributed to military service, primarily Vietnam.  However, 
the social worker noted that the reported symptoms did not 
warrant a diagnosis of post traumatic stress disorder or 
indicate social and industrial impairment.  

VA treatment records dated from August 1987 to January 1996 
were submitted, which revealed that the appellant was 
referred in August 1987 for personal problems he believed may 
be related to Vietnam issues.  A September 1987 entry 
indicated that the appellant presented as someone who was 
mildly disturbed by his Vietnam experience and would most 
likely do well in a short time with counseling.  A March 1994 
entry reported that the appellant complained of some stress 
and pent-up hostility, and a diagnosis of anxiety was 
provided.  He was referred for post-Vietnam therapy in 
November 1994.  A February 1995 entry reported that the 
appellant was referred for an anti-depressant.  He vented a 
lot of Vietnam issues.  The diagnosis was of intrinsic 
depression.  A March 1995 entry indicated that he was 
continuing his weekly sessions with Mr. Shaw.  A May 1995 
entry indicated that he had intrinsic depression secondary to 
Vietnam, and adjustment of his anti-depressants was 
recommended.  He was seen for 1/2 hour regarding his depression 
in April 1996.  In fact, he indicated that he was "getting a 
little on the nervous side" and wanted an adjustment in his 
Trazadone medication.  His medication was adjusted, and he 
was to continue his weekly counseling.

A July 1996 letter from A VA counselor was submitted, which 
indicated that the appellant applied for counseling service 
in September 1987 and had been seen for 1 to 3 sessions, but 
was not seen again until April 1994.  The VA counselor 
reported that sustained contact with the appellant had been 
sporadic until April 1995.  He reported that his diagnostic 
impression was that the appellant did indeed experience 
symptoms of PTSD, but that he found it extremely difficult to 
engage in meaningful sharing of his trauma.  

A VA post traumatic stress disorder board examination was 
conducted in August 1996.  The appellant reported that he had 
been receiving counseling every two weeks for the last 
seventeen months.  On mental status examination, the 
appellant was neatly dressed in casual clothing.  He spoke in 
a rather flat, unemotional way, so that throughout the 
examination his affect seemed constricted.  Stream of talk 
was normal in rate and volume, except when the appellant 
became silent for several moments when asked about 
atrocities.  His mood seemed moderately depressed, but he did 
not speak of himself as having a depressed mood.  There was 
no gross thought disorder, and no impairment of cognitive 
functions.  Insight and judgment were fair.  He was competent 
to handle his financial affairs.  Regarding employment, he 
stated flatly that he could not work for anyone, and that he 
was self employed.  He claimed, however, that the business 
actually lost money and he only spent three to four hours 
there.  The examiners noted that it appeared the appellant 
only worked about half time, and it was probable that his 
psychiatric symptoms would prevent more than half time 
employment.  Further, the examiners noted that, unless he 
were self-employed or in an unusually isolated and low-
pressure position, he would not be able to work even half 
time.  The diagnosis was of a sufficient history of stressors 
and traumatic events from combat in Vietnam, and a history 
and symptoms that were consistent with post traumatic stress 
disorder, substantial in degree, with extreme irritability, 
numbing of emotions, alcohol dependence, occupational 
instability, and social isolation.  

In a rating decision dated in December 1996, VARO granted the 
appellant's claim for service connection for post traumatic 
stress disorder.  In so doing, VARO used the date of receipt 
of the appellant's claim for entitlement to service 
connection of September 26, 1994, as the effective date of 
his award. 

The appellant disagreed with the assigned effective date for 
the grant of service connection for post traumatic stress 
disorder in January 1997.  

In his October 1997 substantive appeal, the appellant claimed 
that the examiner, at the time of his November 1979 hearing, 
mentioned his stomach and nerve problems and that this should 
have been considered a claim for post traumatic stress 
disorder.  

At his May 2001 hearing on appeal before the undersigned, the 
appellant testified regarding the issues on appeal.  It was 
contended that information provided at a hearing in 1979 
pertaining to other issues was adequate to substantiate a 
claim for post traumatic stress disorder.  The appellant 
claimed that he did not go to VA from the time of his 
military separation until 1978, when he was having difficulty 
with his lungs.  However, he contended that an alert observer 
would have recognized that his "problem" was really 
psychiatric, specifically post traumatic stress disorder.  He 
also indicated that he should receive an earlier effective 
date for his 100 percent disability rating because he was 
unemployable in January of 1985 or 1986.  He claimed that he 
was not able to devote a lot of energy to work, and that it 
was hard for him to motivate himself.  He had been self-
employed, but claimed bankruptcy.  He indicated that this was 
communicated to his social worker.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991), which provides that the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  See also 38 C.F.R. § 
3.400(b)(2) (2000) (to the same effect).  Otherwise, in cases 
where the application is not filed until more than one year 
from release of service, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. Id.

The appellant contends, in essence, that his symptomatology 
has been present since service, and that when he sought 
service connection for bronchitis with anxiety and fatigue, 
his symptoms were really manifestations of post traumatic 
stress disorder.  Thus, an earlier effective date for the 
grant of service connection is warranted.

As indicated above, the medical evidence reveals that the 
appellant was first diagnosed with post traumatic stress 
disorder in April 1995, although he sought treatment for his 
psychiatric symptoms prior to that date.  Nothing was filed 
by the appellant regarding post traumatic stress disorder 
from the time of his military separation until his claim was 
received at VARO on September 26, 1994.  Thus, the effective 
date of service connection for post traumatic stress disorder 
can in no case be prior to September 26, 1994. 

In this case, service connection for post traumatic stress 
disorder was granted based on an original claim filed in 
September 1994.  As mentioned, the effective date of an award 
based on a claim for service connection shall be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).  The currently assigned effective date is 
September 26, 1994, based on VARO's receipt of the appellant's 
claim for service connection for post traumatic stress 
disorder filed many years after his military separation.


ORDER

An effective date earlier than September 26, 1994 for the 
grant of entitlement to service connection for post traumatic 
stress disorder is denied.


REMAND

Entitlement to an earlier effective date for the grant of an 
increased rating for service-connected post traumatic stress 
disorder from 50 to 100 percent, effective February 11, 1998.

The appellant also contends that an effective date earlier 
than February 11, 1998 is appropriate for the award of a 
total schedular evaluation for post traumatic stress 
disorder.  He has argued that the effective date of his claim 
for an increased rating should be the date he filed his claim 
for service connection.

A February 2, 1998 letter from the appellant's VA counselor 
was received on February 11, 1998.  The VA counselor 
indicated that the appellant had participated in 54 
individualized sessions since 1995.  He summarized that the 
appellant had "become totally incapacitated and clearly 
unable to obtain or retain gainful employment as a result of 
his continuing chronic, military, combat related PTSD."

In an October 1998 rating decision, VARO granted the 
appellant an increased rating for his service-connected post 
traumatic stress disorder from 50 to 100 percent disabling 
from February 11, 1998, the date of receipt of the letter 
from the appellant's counselor.  The appellant filed for an 
earlier effective date for the grant of a 100 percent 
disability evaluation in November 1998.

VA laws and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o) 
(2000).

In order to determine whether an effective date prior to 
February 11, 1998 is warranted, the Board must determine 
whether the schedular criteria for a 100 percent evaluation 
were factually ascertainable and/or a claim was filed earlier 
than that date.  However, the appellant's VA treatment 
records for the pertinent period from December 1996 to 
February 1998 have not been associated with his claims file.  
Specifically, the records upon the VA counselor relied for 
his opinion in his February 1998 letter.  Under the doctrine 
of constructive notice set forth in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), non-record evidence that was not in the case 
file but was within the Secretary's control (such as VA 
records), and that predates a Board decision and could 
reasonably have been expected to be part of the record, is 
constructively deemed to have been before the Board at the 
time of its decision.  Bell holds that where documents 
proffered by the appellant are within the Secretary's control 
and could reasonably be expected to be a part of the record 
before the Secretary and the Board, "such documents should be 
a part of the record, and that if they are determinative of 
the claim, then a remand is required."  Sims v. West, 11 Vet. 
App. 237, 239 (1998).

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  VARO should request the names and 
addresses of all providers of treatment 
for the appellant from December 1996 
through February 1998.  After obtaining 
any necessary authorization from the 
appellant, VARO should attempt to obtain 
and associate with the claims folder, 
copies of all treatment records 
identified by the appellant, particularly 
all VA treatment records relied upon by a 
VA counselor for his opinion in February 
1998.  Any attempts to obtain such 
records should be documented.  All 
records obtained should be associated 
with the appellant's claims folder.

3.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

